Case: 18-40460     Document: 00516273687         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 18-40460                        April 8, 2022
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Segovia-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:17-CR-895-1


                              ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES


   Before Davis, Smith, and Higginson, Circuit Judges.
   Per Curiam:*
          This sentencing appeal returns to us on remand from the Supreme
   Court after it issued its opinion in Borden v. United States, 141 S. Ct. 1817,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40460      Document: 00516273687           Page: 2   Date Filed: 04/08/2022




                                     No. 18-40460


   1834 (2021), wherein the Court held that offenses requiring only proof of
   reckless causation of injury do not qualify as violent felonies under the “force
   clause” of the Armed Career Criminal Act (“ACCA”). Defendant Javier
   Segovia-Lopez asserts, and the Government agrees, that in light of Borden,
   Segovia-Lopez’s prior conviction for aggravated assault under Texas Penal
   Code §§ 22.01(a)(1)-(3) does not qualify as a violent felony under the ACCA.
   In our recent decision in United States v. Gomez Gomez, --- F.4th ---, 2022
   WL 152160, *2 (5th Cir. Jan. 18, 2022), we addressed this specific issue and
   held that this offense is not an aggravated felony under Borden because it
   includes three indivisible mental states, one of which is recklessness.
   Therefore, because Segovia-Lopez’s prior conviction for aggravated assault
   under Texas Penal Code §§ 22.01(a)(1)-(3) does not qualify as an aggravated
   felony, his sentence should not have been enhanced under the ACCA.
          Accordingly, we VACATE Segovia-Lopez’s sentence and REMAND
   to the district court for resentencing.




                                             2